DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on June 1, 2022. Applicant has amended Claims 9, 15, 21, and 26. Claims 9 – 26 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous title objections are withdrawn due to applicant’s amendment of the title. 

Previous 112b rejections are withdrawn due to applicant’s amendment of Claim 26. 

The Machida reference previously relied on is withdrawn. New grounds of rejection are presented below to incorporate the Yokoi reference, which teaches a more clear structural relationship between the motor structure and the scrolls. Since this new grounds of rejection is not necessitated by amendment, this office action is non-final. 

With regards to Hashimoto, applicant argues that Hashimoto superimposes an oscillation curve onto a load curve of the motor, however, no adjustment is made to the motor’s torque curve by shifting the motors torque phase in two different directions with the motor’s acceleration forces change. Examiner respectfully disagrees. The superimposed oscillation curve of Hashimoto includes a phase adjusting value that “b1” that “is a value for adjusting the phase of the corrected Δ axis current value iδC…[which] causes the curve 204 shown in FIG. 5 to shift in the horizontal direction”. The amount of phase adjustment is continually updated, i.e. via remeasuring of ideal speed conditions (see loop of Figure 3, see also loop of Figure 10, adjustment of b1 with a change α, see also Col. 12, Lines 22+: “the amount of phase adjustment b.sub.1 used by the resonance filter 30 is treated as a variable, and b.sub.1 can be sequentially updated”, all in order to match the ideal load torque current value (202) in an effort to reduce vibration. The steps of Hashimoto would involve shifting the phase in response to an unbalanced land and motor torque, including shifting directions, in order to keep the range “at or near a minimum value (local minimum, to be exact)” (Col. 13, Lines 22). Since the superimposed curve is constantly updated in order to adjust the phase of the current applied (i.e. the motor torque), it would involve shifting the torque in two different directions in order to control vibration. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 15, 16, 18, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (hereafter “Yokoi” – US 2012/0251361) in view of Hashimoto (US 8084977).

With regards to Claims 9, 10, 12, 15, 16, 18, 21, 22, and 25:

Yokoi (Figures 2, 3) discloses a method for controlling a scroll compressor (compressor 10) having first and second spirals (fixed scroll 31, orbiting scroll 30) arranged one inside the other, wherein the first spiral moves by operation of a motor (motor 23) relative to the second spiral for one of a decompression and compression operation of the scroll compressor (Paragraph 28), a controller (controller 50) having a processor configured to execute instructions thereof (control sections 51, 52, Paragraph 40), and a non-transitory computer readable medium including program instructions for execution thereof, comprising: operating the motor to move the first spiral (Paragraph 28); and measuring a plurality of acceleration forces on the scroll compressor (via vibration sensors 60a-60c), wherein the acceleration forces depend on one of a relative position and a positional angle of the first spiral to the second spiral (vibration sensors 60a-60c are located in order to capture vibration in all directions of the compressor, see Figure 3)

Yokoi does not explicitly disclose adjusting a torque progression of the motor based on the measured acceleration forces to reduce actual acceleration forces on the motor, but does disclose taking countermeasures when the vibration exceeds a threshold by applying a counter-vibration (Paragraph 44). Hashimoto (Figures 3, 5) teaches a system including adjusting a torque progression of the motor based on the measured acceleration forces to reduce actual acceleration forces on the motor. The system includes a motor control device for a compressor “to reduce vibration and noise” (Col. 8, Lines 34) comprising controlling a load torque value (201, Figure 5), a motor generated torque value (202, Figure 5), with the difference (error waveform 203) equating to an undesired vibration. Hashimoto teaches generating a waveform (204) and superimposing it on the motor generated torque (202) in order to “suppress variations in speed caused by variations in load torque, and to reduce vibration and noise” (Col. 8, Lines 32 – 48). Generating such a waveform requires “optimization of the phase and amplitude of iδC”, via a “phase adjusting value b1 is a value for adjusting the phase of the corrected Δ axis current value iδC…[which] causes the curve 204 shown in FIG. 5 to shift in the horizontal direction”. The amount of phase adjustment is continually updated, i.e. via remeasuring of ideal speed conditions (see loop of Figure 3, see also loop of Figure 10, adjustment of b1 with a change α, see also Col. 12, Lines 22+: “the amount of phase adjustment b.sub.1 used by the resonance filter 30 is treated as a variable, and b.sub.1 can be sequentially updated”, all in order to match the ideal load torque current value (202) in an effort to reduce vibration. The steps of Hashimoto would involve shifting the phase in response to an unbalanced land and motor torque, including shifting directions, in order to keep the range “at or near a minimum value (local minimum, to be exact)” (Col. 13, Lines 22). This iterative process allows for adjusting the torque progression of the motor to include shifting a torque phase of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque phase of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque phase of the motor in the first direction until a minimum for the measured acceleration forces has been reached. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to implement the torque adjustment steps of Hashimoto in Yokoi in order to yield the predictable benefits of reducing compressor vibration. Note that adjustment continues based on the vibration detected. In other words, if no vibration is detected, there is no motor adjustments, because a threshold for acceleration forces has been reached.


Claims 11, 13, 14, 17, 19, 20, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (hereafter “Yokoi” – US 2012/0251361) in view of Hashimoto (US 8084977), further in view of Fujimoto (JP S61-015590).

With regards to Claims 11, 13, 14, 17, 19, 20, 23, 24, and 26:

Inasmuch as the Yokoi modification of Claims 10, 12, 16, 18, 22, and 25 teaches generating a compensating waveform via “optimization of the phase and amplitude of iδC” (see Hashimoto), there is no explicit teaching of shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached. Fujimoto (Figures 2 – 4) teaches a torque control apparatus for compressors to reduce vibration (see English translation) comprising a rotary compressor (1), a vibration detector (5), an electric motor (2), and a controller (6) with an inverter (4). Fujimoto teaches that this vibration control is done via speed control (via frequency and voltage corrections to the motor output). Specifically, Fujimoto teaches how this adjustment is typically done by “hunting” for the correct torque, i.e. adjusting the torque progression of the motor further comprises: shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached (see English translation: In Step S1, receiving a signal of vibration d2θs/dt2, in step S2, calculating a power supply frequency w and a power supply voltage V to generate a change in torque ΔTm of the motor proportional to the rotational vibration d2θs/dt2, then outputting this voltage and frequency to the motor and performing feedback control – thus, there is an initial shift in torque amplitude ΔTm, and a proportional adjustment of this amplitude shift based directly on the acceleration/vibration forces detected in a feedback loop constantly adjusting the torque supplied by the motor for the purpose of reducing vibration). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to implement the torque adjustment steps of Fujimoto in the modification of Yokoi with Hashimoto in order to yield the predictable benefits of reducing compressor vibration. Note that adjustment continues based on the vibration detected. In other words, if no vibration is detected, there is no motor adjustments, because a threshold for acceleration forces has been reached. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, June 13, 2022